FILED
                                                  United States Court of Appeals
                   UNITED STATES COURT OF APPEALS         Tenth Circuit

                           FOR THE TENTH CIRCUIT                            December 12, 2017
                           _________________________________
                                                                            Elisabeth A. Shumaker
                                                                                Clerk of Court
UNITED STATES OF AMERICA,

        Plaintiff-Appellee,
                                                          No. 15-1475
v.                                              (D.C. No. 1:15-CR-00198-PAB-1)
                                                           (D. Colo.)
AARON JAMES DUNN,

        Defendant-Appellant.
                      _________________________________

                           ORDER AND JUDGMENT *
                           _________________________________

Before BACHARACH and O’BRIEN, Circuit Judges. * *
                 _________________________________

       In this case, Mr. Aaron Dunn appeals the district court’s denial of his

motion to suppress evidence obtained in a search of his apartment. We




*
      This order and judgment does not constitute binding precedent except
under the doctrines of law of the case, res judicata, and collateral estoppel.
But the order and judgment may be cited for its persuasive value under
Fed. R. App. P. 32.1(a) and Tenth Cir. R. 32.1(A).
**
        The Honorable Neil Gorsuch heard oral argument in this appeal, but has since
been confirmed as an Associate Justice of the United States Supreme Court. He did not
participate in the decision. The practice of this court permits the remaining two panel
judges, if in agreement, to act as a quorum in resolving the appeal. See 28 U.S.C. § 46(d);
see also United States v. Wiles, 106 F.3d 1516, 1516, at n* (10th Cir. 1997) (noting that
this court allows remaining panel judges to act as a quorum to resolve an appeal). In this
case, the two remaining panel members are in agreement.
conclude that the warrant lacked particularity and that the district court

erred in overruling Mr. Dunn’s motion to suppress. 1

I.    Authorities obtain a warrant to search Mr. Dunn’s apartment.

      The search was conducted as part of an investigation involving a

stabbing; the suspect was Mr. Leonard Martinez. Two days after the

stabbing, the police traced Mr. Martinez to Mr. Dunn’s apartment, where

Mr. Martinez spent a short period of time. A warrant was obtained to

search Mr. Dunn’s apartment for evidence of the stabbing. During the

search, officers found two firearms, which led to charges against Mr. Dunn

for possession of a firearm after a felony conviction.

      Mr. Dunn moved to suppress the firearms discovered during the

search, arguing that the search warrant was invalid. The district court

agreed but determined that the good-faith exception to the exclusionary

rule applied.

      We agree that the search warrant was invalid. In our view, however,

the good-faith exception to the exclusionary rule does not apply.

II.   The warrant lacked particularity.

      The particularity requirement originates in the Fourth Amendment,

which states that “no Warrants shall issue, but upon probable cause,

supported by Oath or affirmation, and particularly describing the place to

1
      Mr. Dunn also contends that the district court should have granted
the motion to suppress based on the absence of probable cause. We need
not address this contention.
                                      2
be searched, and the persons or things to be seized.” U.S. Const. amend.

IV. In our view, the particularity requirement was violated.

      A.    Standard of Review

      In reviewing the district court’s ruling on particularity, we engage in

de novo review. United States v. Danhauer, 229 F.3d 1002, 1005 (10th Cir.

2000).

      B.    The particularity requirement was violated.

      When deciding whether a warrant is sufficiently particular, we

consider whether the warrant’s description of the items to be searched

would enable “the searcher to reasonably ascertain and identify the things

authorized to be seized.” United States v. Sells, 463 F.3d 1148, 1154 (10th

Cir. 2006) (quoting United States v. Leary, 846 F.2d 592, 600 (10th Cir.

1988)). The particularity requirement prevents overly general searches,

ensuring that searches are confined to evidence relating to particular

crimes in which there is probable cause. Voss v. Bergsgaard, 774 F.2d 402,

404 (10th Cir. 1985).

      1.    Catch-all phrases can impermissibly widen the scope of
            warrants.

      The warrant here listed particular items to be searched, but prefaced

the list with a catch-all phrase, stating that the items to be searched

“include but are not limited to” the listed items. A similar catch-all phrase

was addressed in Cassady v. Goering, 567 F.3d 628 (10th Cir. 2009). There


                                       3
we invalidated a warrant that listed items but contained a catch-all phrase

authorizing officers to search for “all other evidence of criminal activity.”

Cassady, 567 F.3d at 635.

        The warrant here is even broader than the one in Cassady. Unlike the

warrant in Cassady, the warrant here includes items that do not necessarily

constitute evidence or fruits of a crime. For example, when listing the

purposes for the search, the warrant authorized a search not only for

evidence involving the means of committing a crime, but also for the all-

encompassing reason “other.” In this way, the warrant effectively

authorized a search of everything in the apartment for any reason. Under

Cassady, the warrant lacks particularity.

        2.   The specific catch-all phrase “not limited to” was used in
             Mr. Dunn’s warrant.

        The warrant’s catch-all provision contained the phrase “not limited

to.” This phrase does not always render a warrant defective. But it does so

here.

        a.   “Not limited to” language does not render the warrant
             sufficiently particular in our case.

        The government argues that we have upheld similar “not limited to”

language and should do so again. For this argument, the government relies

on United States v. Sullivan, 919 F.2d 1403 (10th Cir. 1990). In Sullivan,

we upheld a warrant that included the phrase “not limited to.” 919 F.2d at

1424 n.31. Sullivan, however, is distinguishable for two reasons.

                                       4
      First, there is no indication that the defendant in Sullivan challenged

the “not limited to” language of the warrant, and the “not limited to”

language is not discussed in the opinion. The phrase appears only in a

footnote that quotes the warrant. Thus, Sullivan does not bear on this issue.

See United States v. L.A. Tucker Truck Lines, 344 U.S. 33, 38 (1952)

(stating that an opinion does not constitute binding precedent on a point

that is not raised or decided).

      Second, the “not limited to” language in Sullivan did not modify the

entire list. Rather, the “not limited to” language modified only one

category of items related to documents. Therefore, the Sullivan panel was

not authorizing an unlimited search. In our case, however, the warrant

authorized a search of everything in the apartment.

      The qualifying phrase, “not limited to,” is frequently included with

particular categories in a warrant. In those situations, we have held that the

“not limited to” language does not taint a warrant when the language

serves only to modify one or more categories in the list. See United States

v. Burgess, 576 F.3d 1078, 1091-92 (10th Cir. 2009) (warrant not tainted

when the “not limited to” language applies only to a category of drug

paraphernalia); United States v. Otero, 563 F.3d 1127, 1132-33 (10th Cir.

2009) (same with respect to categories of documents and computer files);

United States v. Pringle, 53 F. App’x 65, 70 (10th Cir. 2002) (unpublished)

(same with respect to a category of documents).

                                      5
      But here, the phrase “not limited to” is used in connection with the

entire warrant, not just particular categories. Thus, the addition of this

phrase allowed officers to search for any item for any reason. See United

States v. Bridges, 344 F.3d 1010, 1017-18 (9th Cir. 2003) (holding that

“not limited to” language that modifies the entire list of items on a warrant

authorizes the seizure of any item, rendering the warrant insufficiently

particular). Our case involves “not limited to” language that modifies the

entire list of items. This language does not render the warrant sufficiently

particular.

      b.      The specificity of the listed items does not limit the scope of
              the catch-all phrase.

      The government also argues that the catch-all phrase is limited by the

list of items. For this argument, the government does not provide any

supporting authority. 2 In the absence of such support, we do not see how

the specificity of the items would limit the scope of the catch-all phrase.

      3.      The accompanying affidavit did not cure the lack of
              particularity in the warrant.

      The warrant was issued based on an affidavit signed by a law

enforcement officer. The government contends that this affidavit supplies

the required particularity.

2
      Sullivan does not support the government’s argument. There the
Court held that the warrant was sufficient, but the Court did not suggest
that the sufficiency of the warrant was based on the presence of a list of
items accompanying the catch-all phrase.

                                       6
      We reject this contention. Particularity in the affidavit can sometimes

cure the defect in the warrant. United States v. Leary, 846 F.2d 592, 603

(10th Cir. 1988). But to cure the defect, the warrant and affidavit must be

attached and the warrant must expressly incorporate the affidavit. Id.

      Neither condition is present here. The government states that the

warrant and affidavit were attached, but there is no evidence to support

that statement. See United States v. Riccardi, 405 F.3d 852, 863 n.1 (10th

Cir. 2005) (“Nothing in the record indicates that the affidavit was attached

to the warrant, and the exception therefore does not apply.”).

      In addition, the warrant does not say that it incorporates the

affidavit. The Supreme Court addressed a similar issue in Groh v. Ramirez,

540 U.S. 551 (2004). There the Court stated that “the warrant did not

incorporate other documents by reference” merely by reciting that the

magistrate judge had been satisfied by the showing of probable cause.

Groh, 540 U.S. at 558, 555. Under Groh, mere mention of the affidavit

does not expressly incorporate the affidavit.

      In our case, the warrant mentions the affidavit in two places, but

only to note that (1) a detective “filed an affidavit for search warrant” and

(2) the warrant’s authorization is “[o]n the basis of the information set

forth in the affidavit.” R. sup. vol. at 2, 3. These notations did not

expressly incorporate the affidavit.

                                       * * *

                                         7
      The affidavit could cure the defect in the warrant only if the affidavit

was attached and expressly incorporated into the warrant. These

requirements are not satisfied here. As a result, particularity in the

affidavit could not cure the defect in the warrant.

      4.    The defective parts of the warrant are not severable.

      The warrant’s overbreadth does not necessarily require suppression,

for flaws in a warrant can sometimes be severed from the remainder of the

warrant. Thus, the government suggests that the defect is severable from

the remaining parts of the warrant. 3 We disagree.

      The severability doctrine provides that when some parts of the

warrant are valid and others are not, suppression is necessary only when

evidence is seized pursuant to the invalid parts of the warrant. United

States v. Sells, 463 F.3d 1148, 1150 (10th Cir. 2006). But the severability

doctrine “applies only if ‘the valid portions of the warrant [are]

sufficiently particularized, distinguishable from the invalid portions, and

make up the greater part of the warrant.’” Id. at 1151 (quoting United

States v. Naugle, 997 F.2d 819, 822 (10th Cir. 1993)).

      We may assume, for the sake of argument, that our warrant contains

valid parts that are distinguishable from the invalid parts. Even with this

assumption, the valid parts of the warrant would not predominate because

3
      Mr. Dunn contends that the government waived this argument. For
the sake of argument, however, we assume that this argument was not
waived.
                                       8
the valid portions would not constitute the greater part of the warrant even

if the nine listed categories were valid and distinguishable from the “not

limited to” clause. A “warrant’s invalid portions, though numerically fewer

than the valid portions, may be so broad and invasive that they contaminate

the whole warrant.” Sells, 463 F.3d at 1160. Here the catch-all provision,

allowing officers to search for any item for any reason, is all-

encompassing.

      Cassady provides guidance on how to assess severability in the

context of a warrant with a catch-all provision. There we divided the

warrant into “three general parts: (1) the section authorizing seizure of

narcotics and related illegal contraband; (2) the section authorizing seizure

of all other evidence of criminal activity; and (3) the section authorizing

seizure of [the appellant’s] personal property if its seizure is authorized on

a number of enumerated grounds totally unrelated to [the underlying

offense].” Cassady, 567 F.3d at 638. We assumed that the first part was

valid and determined that the second and third parts were not. We then

held that “the invalid portions of the warrant were sufficiently ‘broad and

invasive’ so as to ‘contaminate the whole warrant.’” Id.at 641 (quoting

Sells, 463 F.3d at 1151). We added that the “invalid portions ‘allow[ed] for

the seizure of evidence, whether or not related to [the underlying crime],”

and the “warrant epitomize[d] a general warrant.” Id. (quoting Voss v.

Bergsgaard, 774 F.2d 402, 406 (10th Cir. 1985)).

                                      9
       The same considerations apply here. The catch-all provision allows

for the search of any item for any reason, even if the item does not

constitute evidence of criminal activity. This provision is even broader

than the tainted provisions in the Cassady warrant. Thus, the catch-all

provision renders the warrant non-severable even if other parts of the

warrant were valid and distinguishable from the invalid parts.

       5.    Summary

       The warrant does not satisfy the particularity requirement. Thus, the

warrant was invalid and subject to the exclusionary rule.

III.   The good-faith exception does not preclude application of the
       exclusionary rule.

       The district court invoked the good-faith exception to the

exclusionary rule. In our view, this exception does not apply.

       A.    Standard of Review

       In addressing the district court’s application of the good-faith

exception, we engage in de novo review. United States v. Danhauer, 229

F.3d 1002, 1005 (10th Cir. 2000) (stating that the application of the good-

faith exception presents a question of law, which the court reviews de

novo).

       B.    The good-faith exception does not apply.

       The exclusionary rule’s purpose is to deter Fourth Amendment

violations. United States v. McCane, 573 F.3d 1037, 1042 (10th Cir. 2009).


                                       10
Thus, the good-faith exception provides that evidence seized under a

defective warrant should not be suppressed if executing officers had

reasonably relied on the warrant’s validity. United States v. Leon, 468 U.S.

897, 922 (1984); Danhauer, 229 F.3d at 1006. But the good-faith exception

does not apply when the warrant is so lacking in particularity that the

executing officers cannot reasonably presume the warrant to be valid.

Leon, 468 U.S. at 923.

      C.    No officer could have reasonably regarded the warrant as
            valid.

      Mr. Dunn argues that the good-faith exception does not apply. He

explains that the warrant was facially deficient in failing to particularize

the things to be seized, preventing the executing officers from reasonably

presuming the warrant to be valid. We agree.

      The infirmity in the warrant was obvious under Cassady. As

discussed above, we held in Cassady that officers could not reasonably rely

on a warrant that contained a catch-all phrase authorizing officers to search

for “all other evidence of criminal activity.” Cassady v. Goering, 567 F.3d

628, 635 (10th Cir. 2009). 4 This catch-all phrase led the Cassady panel to


4
      In Cassady, the issue involved qualified immunity, which turned on
whether the underlying right had been clearly established. Cassady v.
Goering, 567 F.3d 628, 634, 643 (10th Cir. 2009). But the test is the same
as the one for the good-faith exception. See Groh v. Ramirez, 540 U.S.
551, 565 n.8 (2004) (“Although both Sheppard and Leon involved the
application of the ‘good faith’ exception to the Fourth Amendment’s
general exclusionary rule, we have explained that ‘the same standard of
                                      11
conclude that the defect was so obvious that no executing officer could

reasonably rely on the warrant. Id. at 644.

      The warrant here is even broader than the one in Cassady. In our

case, the warrant authorized the search for not only any item, but also any

item for any reason. Therefore, executing officers could not reasonably

rely on the warrant to search Mr. Dunn’s apartment.

      D.      The government’s reliance on public policy is misguided.

      The government contends that suppression would not serve the

purpose of the exclusionary rule. We disagree. Application of the

exclusionary rule here serves to remind officers that the particularity

requirement is more than a technicality; it is a shield against the “general

warrant abhorred by colonists.” Coolidge v. New Hampshire, 403 U.S. 443,

467 (1971).

IV.   Conclusion

      The Fourth Amendment requires particularity in search warrants.

This requirement was violated here, for

             the warrant allowed executing officers to search for anything in
              Mr. Dunn’s apartment for any reason and

             Cassady precluded any reasonable officer from relying on the
              warrant.




objective reasonableness that we applied in the context of a suppression
hearing in Leon defines the qualified immunity accorded an officer.’”
(quoting Malley v. Briggs, 475 U.S. 335, 344 (1986))).
                                       12
Thus, we conclude that the district court erred in denying the motion to

suppress. 5

      Reversed.


                                      Entered for the Court



                                      Per Curiam




5
      The motion to expedite a decision is moot with the filing of this
order and judgment.
                                     13
Case No. 15-1475, United States v. Dunn
O’BRIEN, J., concurring in the result.

        I concur in the result announced in the Order and Judgment (O&J). I write

separately because the terseness of the O&J fails to reveal the dynamics of the case or the

immanent difficulties it presents. In the end, it comes down to this: in seeking a search

warrant, the police asked for too much and, in issuing a warrant, the judge required too

little; the paucity of his effort epitomizes the long decried “rubber stamp.” The propriety

of his finding of probable cause is at least debatable and the overbreath of the warrant is

considerable. The good faith doctrine announced in Leon1 can save the former but not

the latter.

        Colorado police officers were trying to solve a stabbing murder. They had reason

to believe Aaron Dunn’s apartment (and/or a vehicle) contained evidence of the crime

and requested a warrant permitting them to search both. They presented the request to a

general jurisdiction state trial judge, one who, by all accounts, should know the law.

Quite inexplicably, the law-trained judge issued a warrant based upon an affidavit failing

to supply probable cause for the search and which did not heed the particularity

requirements of the Fourth Amendment. When officers searched Dunn’s apartment, it is

unclear whether they found any evidence related to the murder,2 but they did find two

firearms belonging to Dunn, a convicted felon prohibited from possessing them. For his

unlawful possession of weapons, Dunn was charged with a federal crime—another

        1
            See United States v. Leon, 468 U.S. 897 (1984).
        2
       At the motion to suppress hearing, the government said the officers found a knife
in Dunn’s apartment. The record reveals nothing beyond that.
felony. He moved, unsuccessfully, to suppress the fruits of the search for and seizure of

his weapons.

       The words of Abraham Lincoln, although uttered in a different context, are

prophetic: “The true rule, in determining to embrace, or reject anything, is not whether it

have any evil in it; but whether it have more of evil, than of good.” Rep. Abraham

Lincoln, Speech in the U. S. House of Representatives on Internal Improvements (June

20, 1848). And so it is here, as we consider the search warrant at issue in this appeal.

       The Fourth Amendment to our Constitution requires search warrants be based on

probable cause and particularly describe “the place to be searched, and the persons or

things to be seized.” To facilitate that requirement the Supreme Court adopted a rule

prohibiting the government from introducing evidence at trial if the police obtained the

evidence in violation of the Fourth Amendment (the exclusionary rule). As it turned out,

the rule often did more harm than good by crippling the prosecution of criminals without

providing a corresponding benefit to society. Therefore, the Court amended and qualified

it.3 Leon, 468 U.S. at 918-925. As it now stands, the rule’s only purpose is to deter

police misconduct. Id. at 916-18. It is not a remedy for judicial mistakes, id., which in

large measure are responsible for the problems with this case.

       In an oral decision, the district judge decided the search warrant was defective,

but, considering the totality of the circumstances, the officers reasonably relied on it

(good faith exception) to search Dunn’s apartment. I agree in part. Even if the warrant

       3
        Maintaining balance on the ship of state sailing “the boisterous seas of liberty is
never without a wave.” Thomas Jefferson (1820). Compromise is imperfect and
frequently unsettling, but necessary.

                                              2
was not supported by a showing of probable cause (as the district judge concluded), the

affidavit supporting it was sufficient to satisfy Leon’s good faith test (the officers’

reliance on the warrant was reasonable). In the other respect, particularity, the result is

different. Under our case law, the warrant was so deficient Leon cannot save it.

                                         I. Background

          A. The Stabbing

          In the early evening of February 25, 2016, officers from the Lakewood Police

Department responded to a report of a stabbing at a motel in Lakewood, Colorado. When

they arrived, two motel patrons were rendering aide to the victim, Kendra Chavez, who

was bleeding from the neck (she died four days later). Those individuals, as well as one

other, reported seeing her with an unidentified male who left the scene with her

backpack. From a photo lineup, two of those individuals picked Leonard Martinez,4

Chavez’s boyfriend, as the individual they observed with her. Officers searched the area

for Leonard but were unable to locate him. They obtained an arrest warrant and a

warrant to search the motel room where Chavez lived. The search of the motel room

came up short—they found a significant amount of blood, but no knife or other cutting

object.

          B. The Search Warrant for Dunn’s Apartment

          After obtaining another search warrant, officers began tracking Leonard’s cell

phone. On February 27, two days after the murder, officers were able to place Leonard’s


          4
        Leonard Martinez, the stabbing suspect, and his brother, Vincent, are both
involved in this case. I will refer to them by their first names.

                                               3
cell phone in an apartment complex at 8133 W. Floyd Avenue. Officers, including

Sergeant Theodore McNitt and Detective Clay Fuller, began surveillance and eventually

observed Leonard’s brother, Vincent, arrive at Building #8 in a green 2003 GMC Envoy.

Vincent went to Unit 204, which Dunn was leasing. They later saw Leonard leave Unit

204 with a backpack and an unknown object in his hands. He placed the backpack in

Vincent’s vehicle. The officers arrested Leonard. They also spoke with Vincent, who

told them: (1) he was visiting Dunn and (2) Leonard had also been in the apartment.

They also learned that Dunn and Leonard had been contacted together by law

enforcement in December 2014.

       That same day, Detective Jonathan Lee (Lakewood, Colorado Police Department)

submitted an affidavit to a state court judge in Jefferson County, Colorado, seeking a

warrant to search Dunn’s apartment and Vincent’s GMC Envoy. The substantive portion

of the affidavit for the search warrant spans four pages. It mainly recounts the stabbing

but includes one paragraph linking Leonard to Dunn’s apartment:

              On February 27, 2015 law enforcement monitored cell phone GPS
       locations related to Leonard’s phone number. The GPS location directed
       law enforcement to the area of 8233 W Floyd Ave.5 Leonard’s brother,
       Vincent Martinez, arrived at the south side of building #8 in a green 2003
       GMC Envoy bearing [a] Colorado license plate . . . . This license plate
       registers to Vincent Martinez. Vincent went into the corridor that leads to
       8233 W Floyd Ave #8-204. Aaron Dunn is the leased resident at the
       address. Detective Langley advised Leonard and Aaron Dunn were
       contacted together by law enforcement in December 2014. Law

       5
         The affidavit and warrant listed the address as 8233 W. Floyd Avenue #204
rather than 8133 W. Floyd Avenue #204. In the district court, Dunn conceded it was “an
apparent typographical error” and the affidavit and warrant otherwise accurately
described the apartment. (R. Vol. 1 at 14 n.3.)


                                             4
       enforcement observed Leonard leaving the same corridor leading from the
       residence at 8233 W Floyd Ave #8-204 with a backpack and an unknown
       object in his hands. Leonard placed the backpack in Vincent’s green 2003
       GMC Envoy before being taken in custody. Vincent told Detective
       Langley he was visiting Aaron Dunn and that Leonard was in the apartment
       as well.

(Supp. R. at 6.)

       Based on the facts outlined in the affidavit, the “affiant contend[ed] that the

following items may be located [in Dunn’s apartment and Vincent’s vehicle] and of

evidentiary value during criminal proceedings”:

       -   Documents that show ownership or occupancy of the residence/business
           including but not limited to mail, rental agreements, utility paperwork,
           mortgage payments/documents, etc.
       -   Any clothing or garments with bodily fluid, damaged clothing
       -   Weapons to include knives, sharp instruments
       -   Backpacks
       -   Any backpack, bag, or purse belonging to Kendra Chavez
       -   Cell phones
       -   Handwritten notes, day planners, cell phones, computers, paperwork, other
           items capable of storing data, locked safes
       -   DNA evidence whether visible to the human eye or which may be revealed by
           scientific examination, to include blood, dried blood, saliva, hairs, skin cells,
           body fluids, latent impressions, etc.
       -   Photography, videography, and any other crime scene processing deemed
           pertinent.6

(Supp. R. at 6-7.) The affiant also “request[ed] that safes seized from the permitted area

be opened and searched” and that seized “cell phones, computers and other items capable

of storing data . . . be downloaded and examined either manually or forensically.” (Id. at




       6
        Dunn admits that the last category was probably intended to authorize officers to
videotape and photograph the crime scene.


                                              5
7.) The search warrant authorized the seizure of the same nine categories of items listed

in the affidavit.

         But the warrant goes further. It states the “[i]tems to be searched for and seized

include but are not limited to” the nine categories of items. (Supp. R. at 2 (emphasis

added).) It refers to the affidavit but nothing of record shows the affidavit to have been

attached to the warrant.

         The (template-based) warrant also describes the location of Dunn’s apartment and

Vincent’s GMC Envoy. It contains checks in the form’s boxes for each of the six

grounds for a search contained in Colo. R. Crim. P. 41.7 It provides for the search and

seizure of property (1) “[w]hich is stolen or embezzled;” (2) “[w]hich is designed or

intended for use as a means of committing a criminal offense;” (3) “[w]hich is or has

been used as a means of committing a criminal offense; (4) “[t]he possession of which is

illegal;” (5) “[w]hich would be material evidence in a subsequent criminal prosecution in

this state or in another state;” or (6) “[o]ther.” (Supp. R. at 3.) See Attachment A (names

of witnesses have been redacted for their protection).

         The state judge signed the search warrant just as it was presented by the officers.

By so doing, he indicated he was “satisfied that there is probable cause to believe that the

property so described is located within the above described and that the grounds for this

search warrant exist.” (Supp. R. at 3.)

         C. Execution of Search Warrant and Indictment

         7
             It appears the boxes were already checked when the warrant was presented to the
judge.


                                                6
       Prior to the search of Dunn’s apartment, Sergeant McNitt made significant

discoveries: Dunn had a prior felony juvenile adjudication for burglary and was currently

serving a deferred sentence for felony menacing with a real or simulated weapon. During

the search, Detective Fuller discovered a shotgun in the top drawer of a dresser (located

in the master bedroom) containing male clothing; the same drawer contained a letter

addressed to Dunn. Based on his knowledge of Dunn’s criminal history, McNitt directed

Fuller to seize the shotgun because Dunn (a convicted felon) could not lawfully possess

weapons. Officers also seized a locked safe from the closet of the master bedroom.

About a week later Dunn provided the safe’s combination to the officers; within it was

another firearm. Ultimately, he was indicted for being a felon in possession of a firearm.

       D. Motion to Suppress

       Dunn moved to suppress the firearms. He claimed the affidavit in support of the

search warrant for his apartment lacked the requisite showing of probable cause—there

was no reason to believe evidence of the stabbing would be found in the apartment given

that the stabbing had occurred two days prior and there was no indication that Leonard

had gone to the apartment shortly after the stabbing. While he primarily focused on the

lack of probable cause, he also presented a narrow particularity argument, which changed

as the case progressed. In his written motion, he simply argued the warrant lacked

particularity because it allowed the seizure of all weapons yet the crime being

investigated was a stabbing. At the motion to suppress hearing, he expanded his




                                             7
particularity argument, claiming the “not limited to” language in the warrant improperly

allowed the officers to search for anything.8

       The government maintained the affidavit did provide probable cause: “Given that

[Leonard] appeared to have gone to [Dunn’s] apartment less than 36 hours9 after he

stabbed his victim, and that officers had no evidence that [Leonard] went anywhere else

or deposited any of his belongings anywhere else before he went to [Dunn’s] apartment,

the state judge had a substantial basis for concluding that probable cause existed to search

the apartment for evidence of the stabbing.” (R. Vol. 1 at 26.) However, even if the

affidavit failed to show probable cause, the government claimed the exclusionary rule

should not apply because the officers acted in good faith reliance on the warrant.

       As to particularity, the government’s arguments in the district court were limited;

it only responded to the arguments in Dunn’s written motion. It did not clearly respond

to Dunn’s oral expansion of his particularity argument. It argued the warrant permissibly

allowed the seizure of all weapons because the officers knew Leonard had a history with

firearms, having been arrested on July 2, 2013, for running from agents and tossing a



       8
        Dunn also argued officers exceeded the scope of the warrant by seizing the safe.
The government argued the warrant explicitly authorized the officers to seize locked
safes and the district judge agreed. This ruling is not at issue here.
       9
         In its opposition to the motion to suppress, the government said 36 hours because
the stabbing occurred at approximately 6:30 p.m. on February 25 and Leonard’s phone
had been “pinging” to Dunn’s apartment since at least 5:30 a.m. on February 27. (R. Vol.
1 at 22.) But the affidavit in support of the warrant only specified the time of the
stabbing, not when the pings to Dunn’s apartment occurred. Perhaps recognizing this, the
government now says (as it did at the motion to suppress hearing) 48 hours elapsed
between the stabbing and Leonard’s presence in Dunn’s apartment.


                                                8
handgun.10 And, the argument continued, although the police knew the murder occurred

by stabbing, Leonard could have brandished or used a firearm or other weapon during the

stabbing. More credibly, it also claimed that because the officers had probable cause to

search for a knife, they had the authority to open a dresser drawer, where a knife could be

found. And, once the officers opened the drawer, they could seize the gun because it was

contraband—Dunn’s criminal history prohibited him from possessing firearms.

       The district judge acknowledged the rule entitling a state court judge’s probable

cause finding to “great deference.” (R. Vol. 3 at 42.) Nevertheless, he decided the

affidavit failed to show a fair probability that evidence of the stabbing would be found in

Dunn’s apartment (no probable cause). In his words, “the only fair reading of the

affidavit would be that Mr. Dunn and [Leonard] are friends,” not that Leonard lived or

stayed in the apartment. (Id. at 45.) He also found it illogical to assume anyone would

haul a murder weapon (a knife) around or still be wearing bloody clothes two days after a

stabbing, let alone discard those clothes while visiting a friend. In the end, however, he

concluded the good faith exception to the exclusionary rule applied because the officers

reasonably relied upon the warrant issued by the state court judge. An officer’s reliance

on a warrant is not permitted when the affidavit supporting it is so lacking that official

belief in the existence of probable cause is unreasonable. The judge acknowledged the

rule, but decided it was inapplicable here. The affidavit was not “‘devoid of factual

support’” and it established a sufficient “‘minimal nexus’” between the apartment and



       10
            The affidavit in support of the search warrant made no mention of this incident.

                                               9
Leonard, the stabbing suspect, to justify the search. (Id. at 50 (quoting United States v.

Birch, 401 F. App’x 351, 354 (10th Cir. 2010) (unpublished)).)

       With regard to particularity, the judge’s discussion was as terse as Dunn’s

argument: even if the warrant was otherwise overbroad, the officers were legitimately

permitted to search for cutting instruments, which could be found in a dresser drawer.

Accordingly, the seizure of the gun was permitted by the plain-view doctrine. His oral

decision made no mention of the “not limited to” language.

       Dunn entered a conditional guilty plea, reserving the right to appeal from the

judge’s suppression ruling. The judge varied downward from the advisory sentencing

guideline range of 30 to 37 months, sentencing him to 26 months imprisonment.11

                                        II. Discussion

       A very narrow issue is presented—whether the good faith exception to the

exclusionary rule applies.12 That question is a legal one reviewed de novo. See United

States v. Danhauer, 229 F.3d 1002, 1005 (10th Cir. 2000).


       11
         Dunn requested a downward variance to 20 months based on his lack of parental
guidance as a youth, his good employment record, and the many letters of support from
family and friends. The government opposed his request, seeking instead a 30-month
sentence. The judge believed a variance was justified but not to the extent requested by
Dunn because his criminal history revealed he doesn’t follow court rules or appreciate
consequences.
       12
          Whether the search warrant is supported by probable cause is off the table. The
government chose not to cross-appeal from that decision, relying instead on the good
faith exception to the exclusionary rule. While we are not necessarily bound by the
government’s concession, I need not address the probable cause issue because, as I
explain, the good faith exception applies as to this issue.
       Although the O&J addresses the severability doctrine, which may be used to
preserve an otherwise overbroad warrant, I believe the government has waived any

                                             10
       A. The Fourth Amendment and the Warrant Requirement

       As always, it is most appropriate to start with the language of the Fourth

Amendment: “The right of the people to be secure in their persons, houses, papers, and

effects, against unreasonable searches and seizures, shall not be violated, and no

Warrants shall issue, but upon probable cause, supported by Oath or affirmation, and

particularly describing the place to be searched, and the persons or things to be seized.”

Accentuating the obvious never hurts. The amendment contains two distinct

requirements—one requiring searches and seizures to be reasonable and the other

requiring warrants to, inter alia, be based on probable cause and particularly describe the

place to be searched and the things to be seized. The text of the Fourth Amendment does

not require a warrant in order for a search or seizure to be reasonable. That requirement

came from the Supreme Court, which at one time presumed all warrantless searches to be

unreasonable. See, e.g., Katz v. United States, 389 U.S. 347, 357 (1967) (“Over and

again this Court has emphasized that the mandate of the Fourth Amendment requires



reliance on that doctrine. See United States v. Sells, 463 F.3d 1148, 1155 (10th Cir.
2006) (under the severability doctrine, “valid portions of a warrant are severed from the
invalid portions and only materials seized under the authority of the valid portions, or
lawfully seized while executing the valid portions, are admissible”). It did not raise the
issue with the district court and expressly waives the issue in its appellate brief. See
Government’s Br. at 11 n.5.
       Dunn’s particularity argument in the district court was limited primarily to the
language in the warrant authorizing the seizure of “[w]eapons to include knives, sharp
instruments.” (Supp. R. at 2.) Dunn has expanded his particularity argument on appeal.
While the government points this out, it falls short of suggesting Dunn has waived any
particularity argument beyond that argued in the district court. Had it been more forceful
it might have prevailed in this appeal. As it stands, the government has “waived the
waiver.” United States v. Heckenliable, 446 F.3d 1048, 1049 n.3 (10th Cir. 2006).


                                             11
adherence to judicial processes, and that searches conducted outside the judicial process,

without prior approval by judge or magistrate, are per se unreasonable under the Fourth

Amendment . . . .”) (quotation marks omitted). Since then the Court has retreated from

that broad assertion by creating numerous exceptions. Now, as Justice Thomas aptly

observed: “[O]ur cases stand for the illuminating proposition that warrantless searches

are per se unreasonable, except, of course, when they are not.” See Groh v. Ramirez, 540

U.S. 551, 572-73 (2004) (Thomas, J., dissenting).

       This case does not involve a warrantless search, but reasonableness is front and

center. The warrant here, Dunn says, lacks probable cause and particularity, both explicit

requirements of the Fourth Amendment.

       B. The Exclusionary Rule and the Good Faith Exception

       The Fourth Amendment “contains no provision expressly precluding the use of

evidence obtained in violation of its commands.” Herring v. United States, 555 U.S. 135,

139 (2009) (quotation marks omitted). Like the “warrantless searches are per se

unreasonable” rule, the “exclusionary rule” came from the pen of the Supreme Court.

But it, too, was destined for change. The rule, we have learned, was imposed as a

prophylactic, specifically designed to deter police misconduct.

       The rule “is not a personal constitutional right, nor is it designed to redress the

injury occasioned by an [unlawful search or seizure].” Davis v. United States, 564 U.S.

229, 236 (2011) (quotation marks omitted). Indeed, “[t]he wrong condemned by the

[Fourth] Amendment is fully accomplished by the unlawful search or seizure itself and

the exclusionary rule is neither intended nor able to cure the invasion of the defendant’s


                                              12
rights which he has already suffered.” Leon, 468 U.S. at 906 (citation and quotation

marks omitted).

       It bears repeating: the exclusionary rule is designed to deter future police

misconduct. Id. at 916. Importantly, it was never meant to “punish the errors of [issuing]

judges and magistrates.” Id. The Supreme Court found no reason to believe judges

ignore the Fourth Amendment or “that exclusion of evidence seized pursuant to a warrant

would have a significant deterrent effect on [them].” Arizona v. Evans, 514 U.S. 1, 11

(1995); see also Leon, 468 U.S. at 916. Therefore, when exclusion would not

appreciably deter the police, “exclusion is clearly unwarranted.” Davis, 564 U.S. at 237

(quotation marks omitted); see also Herring, 555 U.S. at 141 (“We have repeatedly

rejected the argument that exclusion is a necessary consequence of a Fourth Amendment

violation. Instead we have focused on the efficacy of the rule in deterring Fourth

Amendment violations in the future.”) (citations omitted).

       While deterrence “is a necessary condition for exclusion, . . . it is not a sufficient

one.” Davis, 564 U.S. at 237 (quotation marks omitted). We must also consider the

social costs of exclusion. Id. Suppression “exacts a heavy toll on both the judicial

system and society at large” because it generally requires courts to ignore reliable

evidence of guilt. Id. “[I]ts bottom-line effect, in many cases, is to suppress the truth and

set the criminal loose in the community without punishment.” Id.; see also Herring, 555

U.S. at 141 (“The principal cost of applying the [exclusionary] rule is . . . letting guilty

and possibly dangerous defendants go free—something that offends basic concepts of the

criminal justice system.”) (quotation marks omitted). Thus, “[e]ven where there is a


                                              13
Fourth Amendment violation, th[e] exclusionary rule does not apply when the costs of

exclusion outweigh its deterrent benefits.”13 Utah v. Strieff, --- U.S. ---, 136 S. Ct. 2056,

2059 (2016). Exclusion of evidence is always the “last resort, not [the] first impulse.”

Hudson v. Michigan, 547 U.S. 586, 591 (2006).

       The deterrent value of exclusion is high and tends to outweigh its costs “[w]hen

the police exhibit deliberate, reckless, or grossly negligent disregard for Fourth

Amendment rights.” Davis, 564 U.S. at 238; see also Herring, 555 U.S. at 144 (“To

trigger the exclusionary rule, police conduct must be sufficiently deliberate that exclusion

can meaningfully deter it, and sufficiently culpable that such deterrence is worth the price

paid by the justice system.”). On the other hand, “when the police act with an objectively

reasonable good faith belief that their conduct is lawful, . . . the deterrence rational loses

much of its force and exclusion cannot pay its way.” Davis, 564 U.S. at 238 (quotation

marks omitted). In plain language, when officers reasonably rely on a warrant issued by

a detached and neutral judicial officer, the exclusionary rule does not apply (the good

faith exception). Leon, 468 U.S. at 913.

       This is not to say that the exclusionary rule never applies when officers obtain a

warrant issued by a judicial officer. Leon outlined four situations in which officers’

reliance on the warrant would not be objectively reasonable: (1) if the issuing magistrate

or judge “was misled by information in an affidavit that the affiant knew was false or

would have known was false except for his reckless disregard of the truth” [corrupt


       13
          The list of cost/benefit exceptions to the exclusionary rule continues to grow,
but it seems the Supreme Court has reserved to itself the role of identifying exceptions.

                                              14
officers, typically addressed in a Franks hearing14]; (2) if “the issuing magistrate wholly

abandoned his judicial role” [the judge was corrupt or blissfully ignorant]; (3) if the

affidavit for the warrant is “so lacking in indicia of probable cause as to render official

belief in its existence entirely unreasonable” [the judge failed to critically read the

affidavit or lacked an appreciation of probable cause]; and (4) if the warrant is “so

facially deficient—i.e., in failing to particularize the place to be searched or the things to

be seized—that the executing officers cannot reasonably presume it to be valid” [the

judge was so ignorant, indolent, or both, that a fundamental judicial responsibility died

aborning]. 468 U.S. at 923 (quotation marks omitted). The first ground rests on active or

constructive misconduct by the police. The remaining three are simply a failsafe, lest the

good faith exception entirely swallow the exclusionary rule. The O&J reverses only on

the fourth ground. Since Dunn relies on both the third and the fourth grounds, I address

both.

        C. Whether the Affidavit Lacked Sufficient Indicia of Probable Cause

        A warrant is based on probable cause if the magistrate makes a “practical,

common-sense decision” that “given all the circumstances set forth in the affidavit . . .

there is a fair probability that contraband or evidence of a crime will be found in a

particular place.” Illinois v. Gates, 462 U.S. 213, 238 (1983). Thus, the “affidavit in

support of a search warrant must contain facts sufficient to lead a prudent person to

believe that a search would uncover contraband or evidence of criminal activity.”

Danhauer, 229 F.3d at 1006.

        14
             See Franks v. Delaware, 438 U.S. 154 (1978).

                                              15
       A court has “discretion to address probable cause or to proceed directly to [the]

good faith [exception].” See United States v. Gonzales, 399 F.3d 1225, 1228 (10th Cir.

2005). Because the government has chosen not to challenge the judge’s decision that

probable cause was wanting, I move directly to the good faith analysis.

       When officers rely on a warrant, it is generally presumed that they acted in

objective good faith. United States v. Augustine, 742 F.3d 1258, 1262 (10th Cir. 2014);

see also Messerschmidt v. Millender, 565 U.S. 535, 546 (2012) (“[T]he fact that a neutral

magistrate has issued a warrant is the clearest indication that the officers acted in an

objectively reasonable manner or, as we have sometimes put it, in objective good faith.”)

(quotation marks omitted). This is because “[i]t is the magistrate’s responsibility to

determine whether the officer’s allegations establish probable cause and, if so, to issue a

warrant comporting in form with the requirements of the Fourth Amendment.” Leon, 468

U.S. at 921 (emphasis added); see also Malley v. Briggs, 475 U.S. 335, 346 n.9 (1986)

(“It is a sound presumption that the magistrate is more qualified than the police officer to

make a probable cause determination.”) (quotation marks omitted).

       Nevertheless, “[w]hile officers are generally entitled to rely on the magistrate’s

judgment, they are also required to exercise their own professional judgment. Indeed,

law enforcement officials are presumed to have a reasonable knowledge of the law, and

we determine good faith in this context by considering whether a reasonably well trained

officer would have known that the search was illegal despite the magistrate’s

authorization.” Gonzales, 399 F.3d at 1230 (citation and quotation marks omitted). “The

question [therefore] is not whether the magistrate erred in believing there was sufficient


                                              16
probable cause to support the scope of the warrant he issued. It is instead whether the

magistrate so obviously erred that any reasonable officer would have recognized the

error.” Messerschmidt, 565 U.S. at 556.

       “[G]ood faith may exist when a minimal nexus between the place to be searched

and the suspected criminal activity is established.” Gonzales, 399 F.3d at 1231 (emphasis

added). However, an officer’s reliance on a warrant is not reasonable “when the

underlying documents are devoid of factual support . . . .” Id. at 1230 (quotation marks

omitted); see also United States v. Campbell, 603 F.3d 1218, 1230 (10th Cir. 2010)

(“Officers’ reliance [on a warrant] is only entirely unreasonable when the affidavit is

devoid of factual support.”) (quotation marks omitted). “For good faith to exist, there

must be some factual basis connecting the place to be searched to the defendant or

suspected criminal activity.” Gonzales, 399 F.3d at 1231. “[T]he government, not the

defendant, bears the burden of proving that its agents’ reliance upon the warrant was

objectively reasonable.” United States v. Cook, 854 F.2d 371, 373 (10th Cir.1988)

(quotation marks omitted).

       According to Dunn, a reasonable officer would have known the affidavit lacked

probable cause to search his apartment. He argues that probable cause to search a

residence is not established by the mere presence of a criminal suspect there; something

more is required linking the residence to the crime (actually, evidence related to the

crime), see United States v. Rowland, 145 F.3d 1194, 1204 (10th Cir. 1998), and the

affidavit failed to provide that “something more.” He punctuates his argument by noting

that Leonard was seen carrying a backpack and another item away from the residence.


                                             17
This, he says, “indicate[s] that evidence of the stabbing would not be found in the home.”

(Appellant’s Op. Br. at 36.)

       The government, for its part, contends the affidavit established the required

minimal nexus between Dunn’s apartment and the stabbing, thus establishing good faith:

(1) Leonard’s cell phone was linked to the apartment within 48 hours after the stabbing;

(2) the murder weapon and the clothes Leonard was wearing had not been recovered; (3)

Leonard and Dunn were previously acquainted; (4) Leonard was seen leaving Dunn’s

apartment with a backpack (which could have been Chavez’s) and an unknown object;

and (5) Vincent told police Leonard had been visiting Dunn in his apartment. “Probable

or otherwise, certainly an inference existed that . . . Leonard might have used his friend’s

apartment to stash evidence of the crime.” (Government’s Br. at 10-11.)

       I agree with the government. The affidavit is not devoid of factual support; it

describes circumstances from which officers could reasonably believe evidence of the

stabbing would be found in Dunn’s apartment. Leonard, the stabbing suspect, was at

Dunn’s apartment two days after the incident. Leonard and Dunn were previously linked

together by law enforcement in December 2014, indicating they were long-term

acquaintances, if not friends. Although Leonard was seen leaving the apartment with a

backpack, the officers did not know whether it was Chavez’s. They also did not know

what might have been in the backpack or in his hand. One might reasonably infer

Leonard left the bag’s contents—the murder weapon and the clothes he was wearing on

the night of the stabbing—at his friend’s apartment or placed them in Vincent’s vehicle.

Rowland, 145 F.3d at 1205 (“In making the probable cause determination, the issuing


                                             18
magistrate may draw reasonable inferences from the material provided in the warrant

application.”). After all, the warrant authorized a search of not only Dunn’s apartment

but also the vehicle, where officers saw Leonard place the backpack.15 As such, the

officers could have reasonably believed the vehicle contained evidence of the murder, at

the very least Chavez’s backpack. It is not for us to weigh the relative merits of

reasonable inferences. Instead, we credit inferences officers could reasonably draw. See

United States v. Pickel, 863 F.3d 1240, 1248 (10th Cir. 2017).

       Dunn resists. He relies on Rowland which, he claims, put the officers in this case

on notice that something more than Leonard’s mere presence in Dunn’s apartment was

necessary to establish probable cause. Therefore, according to him, reliance on an

affidavit lacking that “something more” was unreasonable, rendering the warrant

defective. In Rowland the officers obtained an anticipatory warrant16 to search

Rowland’s residence for child pornography. 145 F.3d at 1199. Yet the only link in the


       15
         The record does not reveal whether Vincent’s vehicle was searched and, if so,
whether the officers discovered evidence or contraband therein.
       16
            Anticipatory warrants differ from traditional search warrants:

       At the time of issuance [anticipatory warrants] are not supported by probable
       cause to believe that contraband is currently located at the place to be searched. In
       fact, a court issues an anticipatory warrant with the knowledge that the contraband
       does not presently exist at the location to be searched. This does not mean,
       however, that anticipatory warrants need not be supported by probable cause.
       Instead, before issuing an anticipatory warrant the magistrate must determine,
       based on the information presented in the warrant application, that there is
       probable cause to believe the items to be seized will be at the designated place
       when the search is to take place.

Rowland, 145 F.3d at 1201 (citations and quotation marks omitted).


                                               19
affidavit between his residence and the child pornography was his past conduct—in the

past they had observed him pick up mail from his post office box and proceed to work.

Id. at 1204. Based on this conduct, they made a controlled delivery of child pornography

to his post office box, anticipating he would pick it up from the post office, bring it to

work, and then take it home. Id. We concluded the affidavit failed to establish a nexus

between Rowland’s residence and the child pornography because there was “no

information suggesting that Rowland had previously transported contraband from his

private post office box to his home or that he had previously stored contraband at his

home.” Id. Here, in contrast, the affidavit contained “something more.” First, the

officers did not “anticipate” that Leonard would show up at Dunn’s apartment, they knew

he had been there—they saw him leave the apartment and Vincent told them Leonard had

been in the apartment. They also knew Leonard and Dunn were long-term friends or

acquaintances and, most importantly, they saw Leonard leave with a backpack, which

indicated he may have brought incriminating items to Dunn’s apartment and left them

there or placed them in Vincent’s vehicle.

       The affidavit could have provided more and the warrant-issuing judge should have

demanded more. But second-guessing the judge’s decision to sign off on the warrant is

unwarranted. If the judge had questions or concerns, he should have expressed them to

the officers, who might then have been able to amend the affidavit, providing more

information. His failure to do so presumes satisfaction with the information provided and

the officers would have no reason to offer more. As the Supreme Court explained in

Leon, “[i]n the ordinary case, an officer cannot be expected to question the magistrate’s


                                              20
probable-cause determination . . . . Once the warrant issues, there is literally nothing

more the policeman can do in seeking to comply with the law.” 468 U.S. at 921

(quotation marks omitted).

       Again, our review is attenuated. We need not find probable cause, only a

sufficient nexus between the place to be searched and evidence of the suspected criminal

activity. Gonzales, 399 F.3d at 1231. When officers rely on a warrant, it is generally

presumed that they acted in objective good faith. United States v. Augustine, 742 F.3d

1258, 1262 (10th Cir. 2014); see also Messerschmidt, 565 U.S. at 546. The exclusionary

rule was neither designed nor intended to spotlight judicial errors (or punish the issuing

judge), but rather to deter future police misconduct. Leon, 468 U.S. at 916. Like the

district judge, I see nothing to deter in this case; use of the rule would not serve its

deterrent function. See Rowland, 145 F.3d at 1208 (“Penalizing the officers for a mistake

not their own cannot logically contribute to the deterrence of Fourth Amendment

violations.”) (quotation marks omitted).

       D. Whether the Warrant Was Facially Deficient

       The Fourth Amendment requires warrants to particularly describe the places to be

searched and the things to be seized. “The concern originally animating [the]

particularity requirement was a wish to prevent the sort of warrants English kings once

favored, ones that proscribed few limits on the scope of the search to be conducted and

included no explanation [of] why they were issued. Even today the particularity

requirement remains a vital guard against wide-ranging exploratory searches, a promise

that governmental searches will be carefully tailored to their justifications.” United


                                              21
States v. Christie, 717 F.3d 1156, 1164 (10th Cir. 2013) (quotation marks omitted). In

other words, “[t]he particularity requirement ensures that a search is confined in scope to

particularly described evidence relating to a specific crime for which there is

demonstrated probable cause.” Voss v. Bergsgaard, 774 F.2d 402, 404 (10th Cir. 1985).

       The content of an affidavit supporting a search warrant is primarily the product of

the officers, who are requesting a warrant based on facts they know and present.

Typically, the judge reviews the affidavit and makes a binary decision—probable cause

has, or has not, been shown. The details of a warrant, on the other hand, are singularly

within the province of the issuing judge and require more than a yes or no. The process

should command the judge’s attention in a meaningful way and the product—the

warrant—should reflect careful thought and a clear understanding of Fourth Amendment

law. After all, the judge is responsible for determining and articulating the scope of the

warrant (what to look for, where to look, and what to seize). That calls for judgment:

application of the law to the facts presented—the grist for the judicial mill, which is the

workplace of judges. A judge who merely signs a prepared form or recklessly checks a

few boxes abandons the (self-proclaimed) role of the judicial offices as the guardians of

the Constitution.

       Since particularity errors are peculiarly judicial errors, deterring police misconduct

is not much at issue. I often wonder how a law-trained judge could unwittingly make a

particularity mistake so obvious that the police must necessarily (are presumed to)

recognize it. In some cases the good faith doctrine should, and does, permit overlooking

particularity errors. I think this is one of those cases. That said, I bow to circuit


                                              22
precedent as laid out in the O&J and I concur in the result. An obedient, but reluctant,

warrior, am I.17

       The result here does not square with Leon’s rhetoric—deterrence of police

misconduct is the only role of the exclusionary rule. I see little to deter. Rather than

conduct warrantless searches these officers repeatedly sought and obtained search and

seizure warrants: to search Chavez’s apartment, to track Leonard’s cell phone, and to

search Dunn’s apartment and Vincent’s vehicle. What’s more, they seized Dunn’s safe,

but did not open it; he provided the combination. There is more.

       The state judge signed the warrant. The officers neither misrepresented facts to

obtain the warrant, nor cherry picked an “easy” or ill-informed judge (at least, there is no

such claim). Despite the broad language used in the warrant, the officers appear to have

limited their search to places where evidence of the stabbing might be found18—the

firearms were found in a dresser drawer and a safe—and they only seized the firearms




       17
           “Judges march at times to pitiless conclusions under the prod of a remorseless
logic which is supposed to leave them no alternative. They deplore the sacrificial rite.
They perform it, none the less, with averted gaze, convinced as they plunge the knife that
they obey the bidding of their office.” Benjamin N. Cardozo, The Growth of the Law 66
(1924). This panel has no alternative, bound as we are to circuit precedent. It feels less
like a pitiless conclusion; more like an ill-fated mission. “Theirs not to make reply,
Theirs not to reason why, Theirs but to do and die: Into the valley of Death Rode the six
hundred.” Alfred Lord Tennyson, The Charge of the Light Brigade (1854).
        18
           A warrant failing to meet the particularity requirements of the Fourth
Amendment is to be condemned, but mere condemnation ought not lead to the exclusion
of evidence simply because it could possibly have, but did not, in fact, result in an
overbroad search. That is the lesson of the harmless error doctrine and it should also
serve to inform this debate.


                                             23
because they knew Dunn was prohibited from carrying them.19 Moreover, the police

error (relying on a clearly defective warrant) thought to be so obvious was, in fact, not so

obvious.

       Dunn’s written motion to suppress made an argument about the warrant

authorizing a search for all weapons when the murder weapon was clearly a knife. See

supra at 6-7. Only at argument on the motion did Dunn argue overbreath more generally

and then without much enthusiasm. The district judge seems to have taken it as only a

pro-forma argument; he didn’t even mention it in his oral decision. The “including but

not limited to” argument, in its present form and intensity, came into full bloom only in

Dunn’s arguments on appeal.20 With the luxury of time, briefs of counsel, assistance of

law clerks and a retrospective view of things, it is easy for judges, in the comfort of their

offices, to pontificate about officer errors, but most of the individuals involved in the case

(officers, attorneys, and judges alike) did not recognize, at least at first blush, the

particularity problem or consider it important.

       Perhaps the police ought not be permitted to willfully and with deviant purpose

take advantage of a judicial error, but nothing in this case suggests that to be the problem

here. Clearly, these officers are not constitutional scholars, but their only willful mistake

was asking for too much from the state judge. We blame trained, but not law-trained,

       19
         While the government may have abandoned the severability argument, see
supra n.12, the scope of the search is an important factor in deciding good faith. See
United States v. Otero, 563 F.3d 1127, 1134 (10th Cir. 2009); United States v. Riccardi,
405 F.3d 852, 864 (10th Cir. 2005).
       20
         Dunn made enough of an argument in the district court to avoid waiver, but that
should be cold comfort.


                                               24
officers for not recognizing a judicial error committed by a law-trained judge. Perhaps

the end justifies the means, but for me the logic is wanting. Judges claim to be the

guardians of the Constitution. With respect to the Fourth Amendment, judges have said

investigatory zeal ought be tempered by the constraining hand of a neutral and detached

magistrate—the reason obtaining a warrant is preferable to a warrantless search. But

when the rubber hits the road and a judge screws up only the police are ultimately and

publically held accountable.21 To the eye of an unschooled, but observant, wag that may

appear to be unfair, even sardonically humorous. It may also conjure up a disturbing

thought: “Zeitgeist rides tonight, and the devil take the hindmost!” Philip José Farmer,

Riders of the Purple Wage (1967).

       I am solely responsible for the delay in deciding this case.




       21
          Since judicial immunity shields judges from liability for such mistakes, a sceptic
might say the oversight requirement imposed on officers serves mostly to supply an
alternate deep pocket for civil litigants claiming injury from constitutional violations.
See, e.g., Poolaw v. Mercantel, 565 F.3d 721 (10th Cir. 2009). While that may not be the
most pressing purpose, or even an intended one, it may well be a collateral consequence.
Unintended consequences are always in the mix; another lurks. Requiring the police to
self-censor warrant requests in order to avoid responsibility for judicial errors may stifle,
rather than merely constrain, investigatory zeal. It may also cause some to conclude the
accountability calculus favors warrantless searches.


                                             25